We find no infirmity in the court’s response to a jury note requesting a readback of the cross-examination of the arresting officer as to a particular sequence of events. The court provided that particular readback, but advised the jury that the same subject may have been revisited later in the cross-examination (which was very lengthy), and invited the jury to request further readback as needed. Although counsel requested that such further testimony be read back forthwith, the court is obligated to respond to a jury note, not counsel’s requests (People v Kirsh, 176 AD2d 652, 653, lv denied 79 NY2d 949). The court properly exercised its discretion and provided a meaningful response. In any event, to warrant reversal, the court’s refusal would have had to seriously prejudice defendant (People v Lourida, 70 NY2d 428, 435), a showing that cannot be made in this record inasmuch as defendant does not specify the testimony that was allegedly omitted (see, People v McDermott, 185 AD2d 384, 386, lv denied 80 NY2d 906). We perceive no abuse of sentencing discretion. Concur—Milonas, J. P., Ellerin, Kupferman, Tom and Mazzarelli, JJ.